Citation Nr: 1809194	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for migraine headaches, claimed as a residual of a head injury.

3.  Entitlement to service connection for a broken nose, claimed as a residual of a head injury.

4.  Entitlement to service connection for a dislocated jaw, claimed as a residual of a head injury.

5.  Entitlement to service connection for arthritis of the left shoulder.

6.  Entitlement to service connection for left hip arthritis.

7.  Entitlement to service connection for right hip arthritis.

8.  Entitlement to service connection for left knee arthritis.

9.  Entitlement to service connection for right knee arthritis.

10.  Entitlement to service connection for type I diabetes mellitus, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

11.  Entitlement to service connection for hypothyroidism, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

12.  Entitlement to service connection for lung, throat, and breathing problems, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

13.  Entitlement to service connection for allergies, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

14.  Entitlement to service connection for bleeding gums, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

15.  Entitlement to service connection for loss of smell, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

16.  Entitlement to service connection for loss of taste, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

17.  Entitlement to service connection for sleep apnea, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

18.  Entitlement to service connection for swallowing problems (dysphagia), claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

19.  Entitlement to service connection for blepharitis. 

20.  Entitlement to service connection for ulcers.

21.  Entitlement to service connection for depression.

22.  Entitlement to service connection for fear of heights. 

23.  Entitlement to service connection for memory problems.

24.  Entitlement to service connection for chronic insomnia.

25.  Entitlement to service connection for left foot neuropathy.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to September 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Roanoke, Virginia.  In a September 2011 decision, the Board, in pertinent part, remanded the issue of service connection for left foot neuropathy and denied the other issues on appeal.

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated April 2013, the Court granted a Joint Motion for Remand (JMR), which remanded the previously denied issues on appeal back to the Board for development consistent with the JMR.  Relevant to the instant decision, the parties agreed that the Board did not adequately attempt to obtain the Veteran's outstanding Federal Bureau of Investigation (FBI) treatment records.   

Upon the matter being returned to the Board, in December 2013, the Board remanded the issues on appeal back to the RO to attempt to obtain the outstanding FBI records.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be explained below, while the RO did attempt to obtain the outstanding FBI records, the RO was unsuccessful due to various procedural hurdles.  Due to the importance of these documents, and because of the change in the Veteran's circumstances, in the instant decision the Board again remands the majority of the issues on appeal in an attempt to obtain the outstanding FBI records.  As such, the Board need not address Stegall compliance at this time.

As to the issues of service connection for depression, memory problems, chronic insomnia, and fear of heights, as will be explained below, service connection is being denied for these issues in the instant decision because the evidence of record reflects that they are not distinct disabilities, but rather are symptoms of the Veteran's posttraumatic stress disorder (PTSD) that was granted service connection during the previous remand.  As such, the Board finds that the outstanding FBI records are not relevant to these issues, and it is not a violation of Stegall to address these issues at this time.  Further, for these reasons the Board also finds that it has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  

In November 2010, the Board remanded this appeal to accommodate the Veteran by affording the Veteran a Board hearing from a prison.  In April 2011, the Veteran, who was incarcerated, presented testimony via videoconference at a Board hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge who was conducting Travel Board hearings.  The Veteran was represented by Disabled American Veterans, whose representative attended the hearing (in Roanoke), assisted the Veteran in presentation of testimony, and made arguments on the Veteran's behalf.  A transcript of the hearing is associated with the claims file.  

In multiple recent filings a new hearing before the Board has been requested based upon the fact the Veteran has recently been released from a correctional center.  VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21-1), pt. 1, ch. 4, sec 1(i) (2017) (noting that the person requesting a hearing is expected to appear in person but that non-appearance at a scheduled hearing by the claimant/beneficiary will be excused if there are extenuating circumstances, such as incarceration.).  Moreover, 38 C.F.R. § 20.700 provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before...the Board."  
38 C.F.R. § 200.700(e) (2017).  Under Bolton v. Brown, 8 Vet. App. 185, 191 (1995), the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans.

Review of the transcript from the April 2011 Board videoconference hearing reflects that the Veteran received a thorough and adequate hearing before the undersigned Veterans Law Judge, and that he presented his testimony with the assistance of a DAV representative, who asked specific questions to elicit testimony on specific issues.  The April 2013 JMR does not convey that the Veteran or representative argued that the April 2011 Board videoconference hearing failed to meet the same level of care and consideration given to non-incarcerated veterans during a hearing before the Board.  As such, the Board does not find that the Veteran's release from prison constitutes good cause for a new hearing, and the Board does not find that any other good cause for a new hearing has been indicated by the Veteran or is found within the record; therefore, the motion for a new Board hearing must be denied.  See 38 C.F.R. §§ 20.703, 20.704(c), 20.717(a) (2017).

Since the December 2013 Board decision, the Veteran has dismissed the attorney who previously represented him on these issues.  To date, the Veteran has not obtained a new representative and is proceeding in this matter pro se.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The majority of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression, memory problems, chronic insomnia, and fear of heights are symptoms of the now service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  The criteria for service connection for memory problems have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

3.  The criteria for service connection for chronic insomnia have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

4.  The criteria for service connection for fear of heights have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Here, the Board need not address the duties to notify and assist as to the numerous issues being remanded.

Regarding the issues of service connection for depression, memory problems, chronic insomnia, and fear of heights, in October 2004, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2005 rating decision from which this appeal arises.  Subsequent notices in March 2005, April 2005, May 2005, July 2005, December 2008, and February 2010 kept the Veteran up-to-date regarding RO attempts to develop the claim.  Further, these issues were readjudicated in a July 2007 Statement of the Case (SOC), and multiple subsequently issued Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA mental health examination in June 2017.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the examination is adequate for VA rating purposes.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  As explained above, while VA has been unable to obtain the Veteran's outstanding FBI records, such records are not relevant to the issues of service connection for depression, memory problems, chronic insomnia, and fear of heights.  As such, the Board finds these issues ripe for adjudication, and there remain no questions as to the substantial completeness of the record as to these issues.  
38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Depression, Memory Problems, 
Chronic Insomnia, and Fear of Heights

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's depression, memory problems, chronic insomnia, and fear of heights, as symptoms of PTSD, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In the August 2004 claim, the Veteran requested service connection for PTSD, depression, memory problems, chronic insomnia, and fear of heights.  Per the Board's December 2013 remand directives, the Veteran received a VA mental health examination in June 2017.  The report from the June 2017 VA mental health examination reflects that the Veteran was diagnosed with PTSD caused by the in-service hard parachute landings and a catastrophic rappelling accident in which the Veteran fell 30 to 40 feet after equipment failure.  Based upon the VA examiners findings, in an October 2017 rating decision, the AOJ granted service connection for PTSD.

The June 2017 VA mental health examination report reflects that the Veteran had depressed mood; however, the VA examiner assessed that the depressed mood was a symptom of the now service-connected PTSD, and not a separately compensable disability.  The VA examiner specifically answered "no" to the question of whether the Veteran had more than one mental health disorder diagnosed.  This finding is consistent with all the other lay and medical evidence of record.

As to the Veteran's advanced memory problems and chronic insomnia, upon examination in June 2017, the VA examiner found that the Veteran's PTSD symptoms included memory loss and chronic sleep impairment.  Such findings are consistent with all the other lay and medical evidence of record.

While the VA examiner did not specifically include "fear of heights" under the list of symptoms, considering the words and context of the examination report, the VA examiner assessed that the Veteran's fear of heights was a symptom of the service-connected PTSD.  As noted above, the Veteran's in-service stressors were related to falls from great heights.  When reviewing the Veteran's PTSD diagnostic criteria, the VA examiner found that the Veteran had recurrent, involuntary, intrusive, and distressing memories related to the events, had recurrent distressing dreams of the events, and had marked physiological reactions (fear) to internal or external cues (heights) that symbolize or resemble an aspect of the traumatic events (falling).  The Veteran would also avoid external reminders of the distressing memories, thoughts, or feelings (i.e., the Veteran would avoid heights due to fear caused by the PTSD).  As such, the Board finds that the Veteran's fear of heights is a symptom of the PTSD caused by the in-service falls.  This finding is consistent with all the other lay and medical evidence of record.

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran's depression, memory problems, chronic insomnia, and fear of heights  are symptoms of the now service-connected PTSD.  As discussed above, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although a veteran is competent to describe symptoms of pain, pain alone, without a sufficient factual showing that the pain is derived from the in-service injury, is not a disability).  In this case, the evidence reflects that the depression, memory problems, chronic insomnia, and fear of heights are mere symptoms of the already service-connected PTSD.  Accordingly, because the depression, memory problems, chronic insomnia, and fear of heights are not current 

disabilities for which service connection may be granted, service connection for depression, memory problems, chronic insomnia, and fear of heights must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for depression is denied.

Service connection for memory problems is denied.

Service connection for chronic insomnia is denied.

Service connection for fear of heights is denied.


REMAND

Service Connection Law and Regulation

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Service Connection for Arthritis of the Knees, Hips, and Left Shoulder

The Veteran has consistently advanced injuring the knees, hips, and left shoulder in one or more parachuting accidents during service.  Per the Board's December 2013 remand directives, the Veteran received VA knee, hip, and shoulder examinations in June 2017.  At the conclusion of the examinations, the VA examiner rendered negative nexus opinions; however, the VA examiner did not opine as to whether any of the currently diagnosed knee, hip, and/or left shoulder disorders were related to in-service parachute jumps.  As such, the Board finds remand warranted to obtain the relevant addendum opinions.

Service Connection for Left Foot Neuropathy

The Veteran received a VA back examination in April 2012.  At that time, the VA examiner found that the Veteran had degenerative disc disease (DDD) of the lumbar spine and right lower extremity lumbar radiculopathy, both of which were subsequently service connected in a December 2013 Board decision.  At the time of the April 2012 VA back examination, the Veteran was not found to have radiculopathy in the left lower extremity/foot.  Subsequently received lay and medical evidence indicates that the Veteran may now have radiculopathy in the left lower extremity related to the service-connected lumbar spine DDD.  As such, the Board finds remand for a new VA nerve examination to be warranted.

Outstanding FBI Records

In its December 2013 decision, the Board, per the April 2013 JMR, remanded to obtain potentially outstanding FBI records.  As explained by the Board, the Veteran was employed by the FBI for several years.  The Veteran contends that employment records include relevant treatment records from April 1981 to August 1993.

The record reflects that during the previous remand the AOJ contacted the FBI on multiple occasions in an attempt to obtain these records.  Per an April 2015 email associated with the record, the AOJ was eventually informed that the FBI would not honor any records request submitted by VA on behalf of the former employee/Veteran.  Rather, the Veteran would have to submit a Freedom of Information Act (FOIA) request to the FBI.  Subsequently, in May 2015, VA sent a letter to the Veteran explaining the above.  In the letter, VA provided the Veteran with a website address that would explain how the Veteran could submit the FOIA request to the FBI.   

The Board notes that at the time the letter was sent the Veteran remained incarcerated and 1) may not have received the letter; and 2) even if the Veteran did receive the letter, there is no indication that the Veteran had internet or computer access to allow the Veteran to learn how to submit the FOIA request.  While the Veteran was subsequently released from prison, there is no indication from the record that the Veteran submitted the necessary FOIA request upon release.  Considering the length of time between the May 2015 letter and the Veteran's date of release, it is possible that, even if the letter was actually received, by that time the Veteran had forgotten about the need to submit the FOIA request.  As the Veteran has now been released from prison, and considering the relevance of the missing records, the Board finds an additional remand to allow the Veteran to attempt to obtain these outstanding FBI records to be warranted.  

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from January 2018.

Accordingly, the remaining issues on appeal are REMANDED for the following action:

1.  The AOJ should send a letter informing that the Veteran must submit a FOIA request to the FBI in order to obtain the outstanding April 1981 to August 1993 treatment records.  The letter should include the necessary information to enable the Veteran to submit the FOIA request.  Allow ample time for the Veteran to submit the FOIA request and to send the received records to VA.

2.  Associate with the record all VA treatment records pertaining to the treatment of the issues on appeal, not already of record, for the period from January 2018.

3.  Return the July 2017 VA knee, hip, and shoulder examinations and opinions to the VA examiner who rendered the opinions for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

Right Knee

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed right knee arthritis had its onset during a period of active service, including as due to jumping injuries related to one or more in-service parachute accidents?

Left Knee

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed left knee arthritis had its onset during a period of active service, including as due to jumping injuries related to one or more in-service parachute accidents?

Right Hip

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed right hip arthritis had its onset during a period of active service, including as due to jumping injuries related to one or more in-service parachute accidents?

Left Hip

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed left hip arthritis had its onset during a period of active service, including as due to jumping injuries related to one or more in-service parachute accidents?

Left Shoulder

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed left shoulder arthritis had its onset during a period of active service, including as due to jumping injuries related to one or more in-service parachute accidents?

4.  Schedule a VA nerve examination.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiners should provide the following opinion:

Does the Veteran have a current diagnosis of left lower extremity (or foot) lumbar radiculopathy caused by the service-connected back disorder?

5.  Then, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


